DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "small" in claim 16 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.    	Claims 17-29 are rejected by virtue of their dependency upon a rejected base claim.
The term "near" in claim 19 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedun (cited in IDS dated 02/14/2019; US 5,578,492).
Regarding claim 30, Fedun discloses a device for culturing cells (FIG. 3: insert 60 disposed in a well of a multiwell plate; abstract, col. 4, ll. 1-3), comprising:  	a well plate in which a plurality of wells is formed to hold liquid (Fedun discloses a multiwell plate for cell culture, and thus the multiwell plate is fully capable of holding liquid), wherein each well has a bottom and has a peripheral side wall protruding therefrom (the wells of the multiwell plate of Fedun would inherently comprise a bottom a sidewall), wherein the side wall has a top edge terminating the side wall, and wherein each well has certain lateral inside dimensions in a plane parallel to the bottom (these 
 Regarding claim 31, Fedun discloses wherein the cell culture insert has a housing and lateral outside dimensions (FIG. 3: 60), and the lateral outside dimensions of the cell culture insert are smaller than the lateral inside dimensions of the well, not taking into account the carrying arm (the insert is suspended within the well), such that the housing of the cell culture insert has a much greater distance from the side wall of the well on a side opposite the carrying arm than on the side of the housing at which the carrying arm is located (since the insert is suspended within the well, the insert can be 
Therefore, Fedun meets and anticipates the limitations set forth in claims 30-31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18-20, 22-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedun (cited in IDS dated 02/14/2019; US 5,578,492) in view of Schmidt et al (US 2013/0267019) (hereinafter “Schmidt”).
Regarding claims 16 and 27, Fedun discloses a cell culture insert (FIG. 3: insert 60), comprising:  	a hollow cylindrical housing (FIG. 3: annular vertical wall 64; col. 3, ll. 58-65) with an upper end-face opening bordered by an upper edge of the housing (FIG. 3: upper opening of the annular vertical wall 64; col. 3, ll. 58-65) and with a lower end-face bottom formed as a membrane (FIG. 3: membrane 66; col. 3, ll. 58-65), supporting feet being arranged on at least one of a bottom edge of the housing and the bottom of the housing and protruding downward for enabling the housing to be supported on a substrate in a tilt-proof manner with a small uniform distance between the bottom of the housing and the substrate (FIG. 3: support feet arranged at a bottom edge of the annular vertical wall; col. 3, ll. 64-65), and  	a carrying arm protruding outward from the housing on the upper edge of the 
Regarding claim 18, modified Fedun further discloses wherein the carrying arm has an initial section running upward from the housing (FIG. 3: struts 72) and followed by the supporting section (FIGS. 1, 3b,4a: flange 5 having opening; ¶ [0039]). Thus, the housing of the modified Fedun is considered to meet the limitation “so that when the housing is oriented horizontally, a lower edge of the supporting section is higher than the upper edge of the housing.”
Regarding claim 19, modified Fedun further discloses wherein the carrying arm has a predetermined breaking location near the housing, so that the carrying arm can be broken off from the housing at the predetermined breaking location (see Fedun, FIG. 3: weakened area 74; col. 2, ll. 59-62).
Regarding claim 20, modified Fedun further discloses wherein the suspension section of the carrying arm is formed as a grip bar for a gripping tool (see Schmidt, FIGS. 3b: flange 5 having opening).
Regarding claim 22, 
Regarding claim 23, modified Fedun discloses wherein the cell culture insert comprise supporting feet spaced apart on the outer edge of the housing (see Fedun, FIG. 3). Modified Fedun does not explicitly disclose wherein the supporting feet are exactly three and spaced equal distances apart. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the number of the supporting feet associated with the cell culture insert of modified Fedun so as to comprise exactly three supporting feet. One of ordinary skill would have made said modification because said modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed cell culture insert would not perform differently than the cell culture insert of modified Fedun. Further, it would have been obvious to one of ordinary skill in the art to have spaced apart the supporting feet equal distances apart on the housing in order to maintain the cell culture insert at a level when the cell culture insert is supported on its feet. 	Modified Fedun discloses the claimed invention except for the rearrangement of the supporting feet on the circumference of the housing. However, it would have been obvious to one having ordinary skill in the art to have rearranged the supporting feet on the circumference of the housing, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C).
Regarding claim 24, 
Regarding claim 25, modified Fedun does not explicitly disclose wherein two of the supporting feet are arranged on the circumference of the housing at the same lateral distance from the carrying arm. However, making parts separable or rearranging parts is prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C).
Regarding claim 28, modified Fedun further discloses wherein the cell culture is made of a thermoplastic polymer (see Fedun at col. 4, ll. 22-27).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedun in view of Schmidt as applied to claim 16 above, and further in view of Martin et al (US 2010/0190197) (hereinafter “Martin”).
Regarding claim 17, modified Fedun discloses the cell culture insert according to claim 16 as set forth above. 	Modified Fedun does not explicitly disclose wherein an inside clearance of the suspension section from the housing is greater than a thickness of the edge of the well of the well plate, thereby resulting in a clearance fit for the cell culture insert when inserted into the well. However, modified Fedun does disclose wherein the cell culture insert is arranged supported within a well of a multiwell plate (see Fedun, abstract). 	Martin discloses a multiwell plate (FIGS. 2D,2E: plate 214’) and a cell culture insert (FIGS. 2D,2E: culture inserts (210’,212’)) having a carrying arm that has a supporting section (FIG. 2D: 228’) protruding radially from the sidewall of the insert (FIGS. 2D,2E) and a suspension section protruding downward from the supporting section (FIGS. 2D,2E: flange extending down from the section 228’; ¶ [0041]). As shown in FIGS. 2D,2E, an inside clearance of the suspension section from the housing is .
Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedun as applied to claim 30 above, and further in view of Orr et al (US 2015/0247112) (hereinafter “Orr”).
Regarding claim 33, Fedun discloses the cell culture insert according to claim 30 as set forth above. 	Modified Fedun does not explicitly disclose wherein the lateral geometric shape of the well is asymmetrical relative to the lateral geometric shape of a housing of the cell culture insert. 	Orr discloses a cell culture device comprising an insert disposed within a well, and wherein the lateral geometric shape of the well is asymmetrical relative to the lateral geometric shape of a housing of the cell culture insert (see FIG. 27; [0081]-[0082]). 	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shapes of the cell culture insert and the 
Regarding claim 34, modified Fedun does not explicitly disclose wherein the well plate is made of a thermoplastic polymer. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the well plate of modified Fedun with thermoplastic polymer because such modification would have been the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21, 26 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799